DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed February 3, 2022 are acknowledged.
Examiner acknowledges amended claims 1, 3, 12-14, 17, 19, 22, 25-27 an 30-31.
Examiner acknowledges cancelled claims 10 and 21.
Examiner acknowledges newly added claims 32-33.
The objection of claims 10 and 21 are overcome by Applicant’s amendment.
The rejection of claims 3, 8-9, 11, 13-14, 19, 22, 25-27 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-7, 12-18 and 23-25 under 35 U.S.C. 103 as being unpatentable over Beckley et al., U.S. Patent Number 5,552,466 is overcome by Applicant’s amendment.
The rejection of claims 1-9, 11-20 and 22-31 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-13 and 19-23 of U.S. Patent Application 16/636,068 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is rendered indefinite because of the term “preferably” in line 4 or the phrase “even more preferably” in line 5. It is unclear if the claim refers to any catalyst or if the claim refers to a catalyst selected from the group consisting of titanates, metal octoate and amines or if the claim refers to a catalyst being selected from the group consisting of titanium tetrabutanolate, zinc octoate and N-3-(trimethoxysilyl)propyl)ethylenediamine. For purposes of examination, Examiner is interpreting the claim to refer to any catalyst suitable to promote cross-linking of the polymers of the polymeric composition at temperatures higher than 100 °C.


Claims 1-9, 11, 13-20 and 22-33 are allowed.  Applicant claims a pre-impregnated fiber reinforced composite material in laminar form as recited in claim 1.  Additionally, Applicant claims a method for making a pre-impregnated fiber reinforced composite material as recited in claim 17.   The closest prior art, Beckley et al., U.S. Patent Number 5,552,466, teaches a curable composite material comprising a curable blend of a first silicone polymer and a second silicone polymer wherein the silicone blend comprises at least one silsesquioxane polymer and at least one polydiorganosiloxane component, a filler material and a fibrous reinforcement.  Beckley also teaches that the first silicone polymer having a viscosity of about 500,000 cP and above at room temperature wherein the first silicone polymer is a solid at room temperature as the silsesquioxane polymer having the general structure RSiO3/2 wherein R is either a methyl or a phenyl or a mixture of both.  Beckley teaches that the resin blend is used to impregnate reinforcing fibers.  The prior art also teaches a number of plies of prepreg is assembled to form a stack wherein the stack is cured at temperatures at or above 350 °F to 400 °F.  Beckley fails to teach or suggest that the composite includes a stabilizing agent selected from the group consisting of acetophenone, ethylbenzene, diethylbenzene, ethylstyrene, 2-tert-butylphenol, 2,6-di-tert-butylphenol, butylated hydroxytoluene, 2,4-dimethyl-6-tert-butylphenol.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.  Applicant’s amendment has not overcome the 35 U.S.C. 112(b) rejection.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786